SEPARATION AGREEMENT AND GENERAL RELEASE




            This Separation Agreement and General Release (“Agreement”) is
entered into on October 13, 2009 by and between Inland Western Retail Real
Estate Trust, Inc., a Maryland corporation, on behalf of itself and its
subsidiaries, partnerships, affiliates, business units and related entities
(“the Company”) and Michael J. O’Hanlon (“Mr. O’Hanlon”).




            WHEREAS, the Company is a real estate investment trust which owns,
operates and acquires primarily retail real estate throughout the United States;




            WHEREAS, Mr. O’Hanlon is an employee of the Company and holds the
positions of Chief Executive Officer and President, among others;




            WHEREAS, Mr. O’Hanlon has acquired extensive knowledge of and
experience in the Company’s business during his employment at the Company;




            WHEREAS, Mr. O’Hanlon and the Company desire to end Mr. O’Hanlon’s
employment relationship effective October 9, 2009 (the “Effective Date”);




            WHEREAS, Mr. O’Hanlon desires to resign as an officer of the Company
effective upon execution of this Agreement on October 13, 2009;




            NOW, THEREFORE, in consideration of the mutual promises contained in
this Agreement and for other good and valuable consideration, the adequacy and
receipt of which the parties expressly acknowledge, Mr. O’Hanlon and the Company
agree as follows:




1.

Employment Period and Responsibilities.  Mr. O’Hanlon’s resignation of his
employment shall be effective as of October 9, 2009.  Mr. O’Hanlon’s resignation
as Chief Executive Officer and President as well as any other offices held by
Mr. O’Hanlon with the Company or its subsidiaries shall be effective October 13,
2009.

2.

Separation Pay.  Provided that Mr. O’Hanlon executes and does not revoke or
breach any part of this Agreement, the Company will pay Mr. O’Hanlon the sum
total of Four Hundred Fifty Thousand Dollars (“Separation Pay”) in accordance
with the following schedule.   The Separation Pay shall be paid in bi-weekly
installments, minus required withholding, in accordance with the Company’s
normal payroll practices, with the first such installment payment to be made at
least 30 days, but no more than 60 days, after the Effective Date. To the extent
that Mr. O’Hanlon has not satisfied the conditions described in the first
sentence of this Section before the scheduled payment date for the first
installment payment or any succeeding installment payment, such payment(s) shall
be forfeited.

3.

Employment Benefits.  The Company will pay on behalf of Mr. O’Hanlon the cost of
Mr. O'Hanlon's existing group health plan benefits for a period of twelve months
(12) months (the “COBRA Benefits”) following the Effective Date. If Mr. O’Hanlon
obtains employment during this twelve month period and is eligible to be
enrolled in one or more health care insurance plans sponsored by his new
employer, the Company’s obligation to pay the cost of Mr. O’Hanlon’s COBRA
Benefits shall cease immediately. Mr. O’Hanlon shall be liable to





CENTRAL\31273600.5




Michael J. O’Hanlon

Page 2







pay any and all taxes owed by him on account of the Company’s payment of the
cost of his COBRA Benefits.

4.

Incentive Bonus.  Mr. O’Hanlon will not be eligible to receive, and will not be
paid, a bonus for the 2009 performance year or thereafter. 

5.

Vacation Days.  Mr. O’Hanlon will be paid for any unused vacation days he has
accrued prior to the Effective Date.

6.

401(k) Payments.  Mr. O’Hanlon will receive distributions of his vested benefits
as of the Effective Date, if any, under the Company’s 401(k) plan in accordance
with the terms of the applicable plan. 

7.

Covenants. 

            a.         Non-Disclosure of Confidential Information.  Mr. O’Hanlon
hereby acknowledges and agrees that the duties and services to be performed by
him under this Agreement are special and unique and that as a result of his
employment by the Company Mr. O’Hanlon has developed over time and has acquired,
developed and used information of a special and unique nature and value that is
not generally known to the public or to the Company’s industry, including but
not limited to mailing lists, stockholder lists, tenant lists and profiles,
prospective customer, acquisition candidate or tenant lists, accounts receivable
and payable ledgers, financial an other records of the Company, information
regarding its stockholders, tenants or joint venture partners, and other similar
matters (all such information being hereinafter referred to as “Confidential
Information”).  Mr. O’Hanlon further acknowledges and agrees that the
Confidential Information is of great value to the Company and that the
restrictions and agreements contained in this Agreement are reasonably necessary
to protect the Confidential Information and the goodwill of the Company. 
Accordingly, Mr. O’Hanlon hereby agrees that:




(1)        Mr. O’Hanlon will not at any time after the date of this Agreement,
directly or indirectly, except as otherwise authorized in writing by the Company
for the benefit of the Company, divulge to any person, firm, corporation,
limited liability company, partnership or organization, or any affiliated entity
(hereinafter referred to as “Third Parties”), or use or cause or authorize any
Third Parties to divulge or use, the Confidential Information, except as
required by law; and

(2)        Mr. O’Hanlon shall immediately deliver or cause to be delivered to
the Company any and all Confidential Information, including drawings, notebooks,
keys, data and other documents and materials belonging to the Company which is
in his possession or under his control relating to the Company, regardless of
the medium upon which it is stored, and will deliver to the Company upon
termination, any other property of the Company which is in his possession or
under his control.  Mr. O’Hanlon further





2

 

CENTRAL\31273600.5




Michael J. O’Hanlon

Page 3







agrees that he will not retain any copies, duplicates, reproductions or excerpts
of this property.

            b.         Non Solicitation, Non Employment of Company Employees




(1)        General.  Mr. O’Hanlon acknowledges that the covenants set forth in
this Section 7(b) are reasonable in scope and essential to the preservation of
the business and the goodwill of the Company, and are consideration for the
amounts to be paid to him hereunder.  Mr. O’Hanlon also acknowledges that the
enforcement of the covenants set forth in this Section 7(b) will not preclude
him from being gainfully employed in such manner and to the extent as to provide
a standard of living for himself, the members of his family and the others
dependent upon him of at least the level provided by this Agreement. 

(2)        Covenants.  Mr. O’Hanlon hereby covenants and agrees:

(i) he shall not, for a period of three and one half (3 1/2) years following the
expiration, termination or extension of this Agreement, directly or indirectly
solicit, induce, influence or attempt to solicit, induce or influence any
employee or agent of the Company to leave his employment or engagement with the
Company, or offer employment or engagement to or employ or engage any such
employee of the Company, or assist or attempt to assist any such employee of the
Company in seeking other employment;

(ii) he shall not in any manner slander, libel or by other means take action
which is or intended, or could reasonably be expected, to be detrimental to the
Company or its employees or operations;

(iii) he shall not:

(a)        knowingly make or participate in any “solicitation” of “proxies” or
“consents” (as such terms are used in the proxy rules of the United States
Securities and Exchange Commission) or make proposals for approval of the
Company’s stockholders;

(b) knowingly form, join or participate in a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the Company’s securities;

(c) otherwise knowingly act to control or seek to control the management, board
of directors or policies of the Company or

(d) make any agreement to do any of the foregoing.





3

 

CENTRAL\31273600.5




Michael J. O’Hanlon

Page 4







            c.         Non-Disparagement.  Mr. O’Hanlon agrees that he has not
and will not directly or indirectly make any disparaging communication, or
release any information or encourage others to make any communication or release
any information, that is designed to embarrass or disparage the Company or the
Company’s policies or practices to any person, including the Company’s
investors, customers, vendors, competitors, employees, former employees, or
potential employees, the press or other media in any country, or Mr. O’Hanlon’s
prospective or actual employers; provided, that it will not be a violation of
this paragraph for him to make truthful statements when required by legal
process to do so by a court of competent jurisdiction, by any governmental
agency having supervisory authority over the business of the Company or by any
administrative or legislative body (including a committee thereof) with the
jurisdiction to order Mr. O’Hanlon or his agents to divulge, disclose or make
accessible such information.  Any violation of this paragraph shall constitute a
material breach of this Agreement.




            d.         Remedies.




(1)        Injunctive Relief.  Mr. O’Hanlon expressly acknowledges and agrees
that the business of the Company is highly competitive and that a violation of
any of the provisions of Sections 7(a) or 7(b) would cause immediate and
irreparable harm, loss and damage to the Company not adequately compensable by a
monetary award.  Mr. O’Hanlon further acknowledges and agrees that the time
periods provided for herein are the minimum necessary to adequately protect the
business of the Company, the enjoyment of the Confidential Information and the
goodwill of the Company.  Without limiting any of the other remedies available
to the Company at law or in equity, or the Company’s right or ability to collect
money damages, Mr. O’Hanlon agrees that any actual or threatened violation of
any of the provisions of Sections 7(a) or 7(b) may be immediately restrained or
enjoined by any court of competent jurisdiction, and that a temporary
restraining order or emergency, preliminary or final injunction may be issued in
any court of competent jurisdiction without bond.

(2)        Enforcement.  Mr. O’Hanlon expressly acknowledges and agrees that the
provisions of Sections 7(a) or 7(b) shall be enforced to the fullest extent
permissible under the laws and public policies in each jurisdiction in which
enforcement might be sought.  Accordingly, if any particular portion of Sections
7(a) or 7(b) shall ever be adjudicated as invalid or unenforceable, or if the
application thereof to any party or circumstance shall be adjudicated to be
prohibited by or invalidated by such laws or public policies, such section or
sections shall be (i) deemed amended to delete therefrom such portions so
adjudicated; or (ii) modified as determined appropriate by a court of competent
jurisdiction.

8.

Cooperation.  Mr. O’Hanlon agrees to cooperate with the Company in (1) all
financing opportunities and arrangements with various third parties (including,
but not limited to, banks, investment banks, life insurance companies and the
United States Term Asset-Backed Securities Loan Facility (TALF) Program) in
which he has been an active participant during 2009, (2) all opportunities or
arrangements with various third parties related to joint venture or





4

 

CENTRAL\31273600.5




Michael J. O’Hanlon

Page 5







similar undertakings now being pursued for the Company by Citigroup Inc. or any
of its affiliates; (3) any pending or subsequently filed litigation, proceeding,
claim or other disputed item involving the Company that relates to the matters
within his knowledge or responsibility during his employment including, but not
limited, to Celeste Prestinario v. Inland Western Retail Real Estate Trust, Inc.
and City of St. Clair Shores General Employees Retirement System, et al. v.
Inland Western Retail Real Estate Trust, Inc., and (4) providing any and all
information necessary for the Company to comply now or in the future with
reporting requirements under state or federal securities laws.  Without limiting
the foregoing, he agrees (i) to meet with the Company’s representatives, its
counsel or other designees at mutually convenient times and places with respect
to any items within the scope of this paragraph; (ii) to provide truthful
testimony before any court, agency or other legal authority; and (iii) to notify
the Company when permitted to do so by law within three (3) business days if he
is contacted by any adverse party or legal authority or by any representative of
an adverse party or legal authority. Mr. O’Hanlon represents and warrants to the
Company that, as of the date of this Agreement, he has no actual knowledge that
the Company’s public filings with The Securities and Exchange Commission made
any false or misleading statements. Should it become necessary to meet with the
Company’s representatives, its counsel or other designees, Mr. O’Hanlon will
receive reimbursement for actual lost wages and actual expenses that are
reasonable and customary under the Company’s expense policies and its by-laws
relating to indemnification.

9.

Disclosure of Agreement.  Mr. O’Hanlon understands and agrees that the Company
will issue a press release and communications to employees regarding Mr.
O’Hanlon’s departure from the Company. Mr. O’Hanlon further acknowledges and
agrees that the Company is required to disclose Mr. O’Hanlon’s departure and the
terms of this Agreement, including the filing of a copy of this Agreement,
pursuant to requirements of the Securities and Exchange Commission and/or other
laws, rules or regulations.  Nothing herein shall restrict in any way any
disclosure by the Company or Mr. O’Hanlon as required by law, rule or
regulation.

10.

General Release and Covenant Not to Sue.  In consideration of the payments and
benefits provided and actions taken by the Company as set forth in this
Agreement, Mr. O’Hanlon knowingly and voluntarily agrees not to sue, waives and
releases forever whatever claims he may have against the Company as of the date
of this Agreement, including its officers, directors, partners, shareholders,
employees, associates, agents, advisors, attorneys, and representatives
(collectively referred to as the “Released Parties”), including but not limited
to: claims based upon or relating to his hire by the Company; any aspect of the
work he performed; any aspect of his employment relationship with the Company,
including his compensation; any oral or written agreements regarding his
employment relationship with the Company; or the separation of his employment or
the facts relating to or surrounding any aspect of that separation, except for
any claims that he may have under the Agreement.  This release and waiver
includes, without limitation, any claims he may have, whether known or unknown,
in connection with any rights under federal, state or local law, including, but
not limited to, claims of breach of contract, wrongful termination, unjust
dismissal, defamation, libel or slander, or under any federal, state or local
law dealing with discrimination based on age, race, sex, national origin,
handicap, religion, disability or sexual preference.  This release of claims
includes, but is not limited to, all claims





5

 

CENTRAL\31273600.5




Michael J. O’Hanlon

Page 6







arising under the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act, the Civil Rights Act of
1991, the Family and Medical Leave Act, state fair employment, human rights
and/or civil rights laws, and all other federal, state and local labor and
anti-discrimination laws, the common law and any other purported restriction on
an employer’s right to terminate the employment of employees.  Nothing in this
paragraph is intended by either party to constitute a waiver of statutory rights
which cannot be waived by express provision of law, including any vested rights
under any retirement or benefit plan.

a.         Mr. O’Hanlon’s signature below constitutes his representation and
warranty that he has not suffered an on the job or occupational injury or
incurred any wage or overtime claims, including without limitation, any claims
pursuant to the Fair Labor Standards Act, that could be asserted against any
Released Party.  Moreover, Mr. O’Hanlon expressly waives his right to recovery
of any type, including damages, reinstatement or attorneys’ fees, in any
administrative or court action, whether federal, state, local or whether brought
by him or on his behalf, related to any of the matters actually released
herein.  He also waives and releases any right to become, and promises not to
consent to become, a member of any class or collective action in a case in which
claims are asserted against any Released Party.  If Mr. O’Hanlon is made a
member of a class or collective action in any proceeding without his prior
knowledge or consent, he agrees to opt out of the class or collective action at
the first opportunity.

b.         Mr. O’Hanlon acknowledges and agrees that the payments and benefits
set forth in this Agreement shall be in lieu of any other severance benefits
that may be payable to him upon his termination of employment with the Company. 
In consideration for such payments and benefits, Mr. O’Hanlon hereby waives any
severance benefits to which he otherwise might be entitled.

11.

Acknowledgment of Sufficient Time to Consider this Agreement and to Consult With
a Lawyer.  Mr. O’Hanlon expressly acknowledges that he has been informed that he
may consult with a lawyer of his choice, that he has consulted with his lawyer,
and that he has had sufficient time to consult with his lawyer prior to
executing this Agreement.  Mr. O’Hanlon acknowledges that he is not waiving
rights or claims that may arise after the date this Agreement is executed.  Mr.
O’Hanlon further acknowledges that he has been informed that he is entitled to a
period of at least twenty-one (21) days within which to consider this Agreement,
but that he may execute this Agreement at any time prior to the expiration of
the 21-day period.

12.

Revocation Right.  Within seven (7) days following the date of Mr. O’Hanlon’s
execution of this Agreement, Mr. O’Hanlon shall have the right to revoke this
Agreement by serving within such 7-day period written notice of his revocation
upon Dennis Holland, Inland Western Retail Real Estate Trust, Inc., 2901
Butterfield Road, Oak Brook, IL  60523 and the Company’s attorneys, Samuel B.
Isaacson and Adrianne C. Mazura, DLA Piper LLP (US), 203 North LaSalle Street,
Suite 1900, Chicago, IL  60601.  If Mr. O’Hanlon does not revoke this Agreement
during this seven (7) day period, this Agreement shall become effective on the
eighth





6

 

CENTRAL\31273600.5




Michael J. O’Hanlon

Page 7







day after the date of Mr. O’Hanlon’s execution of this Agreement and Mr.
O’Hanlon shall have no further right to revoke this Agreement.

13.

Knowing and Voluntary Release.  Mr. O’Hanlon acknowledges that in releasing and
waiving any claims and rights that he has or may have against the Released
Parties, including those under the Age Discrimination in Employment Act, he does
so knowingly and voluntarily, in exchange for consideration in addition to
anything of value to which he already is entitled.

14.

Notices.  All notices and other communications required or permitted under this
Agreement shall be deemed to have been duly given and made if in writing and if
served personally on the party for whom intended or by being deposited, postage
prepaid, certified or registered mail, return receipt requested, in the United
States mail bearing the address shown below for each such party or such other
address as that party may designate in writing hereafter.

a.

If to the Company:

b.

If to Mr. O’Hanlon:




Dennis K. Holland

Michael J. O’Hanlon

General Counsel

1555 Western Avenue

Inland Western Retail Real Estate

Lake Forest, Illinois  60045

Trust, Inc.

2901 Butterfield Road

Oak Brook, Illinois  60523




with a copy which shall not

with a copy which shall not

constitute notice to:

constitute notice to:




Samuel B. Isaacson

James R. Pranger

Adrianne C. Mazura

Neal, Gerber & Eisenberg LLP

DLA Piper LLP (US)

Two North Lasalle Street

203 N. LaSalle Street, Suite 1900

Suite 2200

Chicago, Illinois  60601-1293

Chicago, Illinois  60602




15.

Non-admission.  Nothing herein shall be deemed to constitute an admission of
wrongdoing by Mr. O’Hanlon, the Company or any of the other Released Parties. 
Neither this Agreement nor any of its terms shall be used as an admission or
introduced as evidence as to any issue of law or fact in any proceeding, suit or
action, other than an action to enforce this Agreement. 

16.

Waiver.  The Company’s future waiver of a breach by Mr. O’Hanlon of any
provision of this Agreement or failure to enforce any such provision with
respect to him shall not operate or be construed as a waiver of any subsequent
breach by Mr. O’Hanlon of any such provision or of the Company’s right to
enforce any such provision with respect to Mr. O’Hanlon.  No act or omission of
the Company shall constitute a waiver of any of its rights





7

 

CENTRAL\31273600.5




Michael J. O’Hanlon

Page 8







hereunder except for a written waiver signed by the Company’s President and
Chief Executive Officer. 

17.

Entire Agreement/Ratification.  The terms contained in this Agreement constitute
the entire agreement between the parties with respect to the subject matter
hereof and supersede all prior negotiations, representations or agreements
relating thereto whether written or oral, the Company acknowledges that the
covenants contained in Paragraph 7 and its subparts are the only restrictive
covenants to which Mr. O’Hanlon will be bound and that, in the event of
conflict, this Agreement will govern. Not in limitation of the generality of the
foregoing, this Agreement shall supersede any existing oral or written
agreements between Mr. O’Hanlon and the Company. Mr. O’Hanlon acknowledges,
understands, and agrees that except as set forth in paragraphs 2, 3, 5, and 6
above, he shall be entitled to receive no other compensation or benefits from
the Company arising from or relating to his employment or the termination
thereof. Mr. O’Hanlon represents that in executing this Agreement, he has not
relied upon any representation or statement not set forth herein.  No amendment
or modification of this Agreement shall be valid or binding upon the parties
unless in writing and signed by both parties.

18.

Compliance with Section 409A.  The parties intend for this Agreement either to
satisfy the requirements of Section 409A of the Internal Revenue Code (“Section
409A”) or to be exempt from the application of Section 409A, and this Agreement
shall be construed and interpreted accordingly.  To the extent that any
provision in this Agreement is ambiguous as to its compliance with Section 409A,
the provisions shall be interpreted in a manner so that no payment made pursuant
to this Agreement shall be subject to an “additional tax” within the meaning of
Section 409A(a)(1)(B).  The preceding provisions, however, shall not be
construed as a guarantee by the Company of any particular tax effect for any
income to Mr. O’Hanlon provided pursuant to the Agreement.  In any event, except
for the Company’s responsibility to withhold applicable income and employment
taxes from compensation paid or provided to Mr. O’Hanlon, the Company shall not
be responsible for the payment of any applicable taxes on compensation paid or
provided to Mr. O’Hanlon pursuant to this Agreement.  “Termination of
employment,” “resignation,” or words of similar import, as used in this
Agreement mean, for purposes of any payments under this Agreement that are
payments of deferred compensation subject to Section 409A, Mr. O’Hanlon's
“separation from service” as defined in Section 409A.  For purposes of Section
409A, each payment made under this Agreement shall be treated as a separate
payment.  In no event may Mr. O’Hanlon, directly or indirectly, designate the
calendar year of payment.

19.

Governing Law. 

            a.         The parties agree that this Agreement shall be governed
by, interpreted and construed in accordance with the internal laws of the State
of Illinois without regard to its conflicts of law provisions, and the parties
agree that any suit, action or proceeding with respect to this Agreement shall
be brought in the state courts of Chicago, Illinois or in the United States
District Court for the Northern District of Illinois.  The parties hereto hereby
accept the exclusive





8

 

CENTRAL\31273600.5




Michael J. O’Hanlon

Page 9







jurisdiction of those courts for the purpose of any such suit, action or
proceeding.  Venue for any such action, in addition to any other venue permitted
by statute, will be in Chicago, Illinois. 




            b.         The parties hereby irrevocably waive any and all right to
trial by jury in any legal proceeding arising out of or related to this
Agreement.







MR. O’HANLON AND THE COMPANY EXPRESSLY STATE THAT THEY HAVE READ THIS EMPLOYMENT
AGREEMENT AND GENERAL RELEASE, THAT THEY UNDERSTAND EACH OF ITS TERMS, AND THAT
THEY HAVE ENTERED INTO IT VOLUNTARILY AND INTEND TO BE BOUND THEREBY.







INLAND WESTERN RETAIL REAL

MICHAEL J. O’HANLON

ESTATE TRUST, INC.







By:

_____________________________

By:  __________________________







Dated:

___________________________, 2009

Dated:  __________________, 2009




















9

 

CENTRAL\31273600.5


